Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status
Election/Restrictions

2.	Claims 3, 15, 17, 30, 32, 34, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10.28.2022.

3.	Applicant’s election without traverse of Group 1 (which corresponds to claims 1-4, 9, 12, 18, 19, 21, 26, 27, 29, and 36) in the reply filed on 10.28.2022 is acknowledged.		
Oath/Declaration

4.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

5.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statement (IDS) dated 08.31.2022 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

6.	Applicants’ claim for priority of PCT Application filed on 10.06.2017 is acknowledged. The Examiner takes the US Application date of 10.06.2017 into consideration. 
Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-4, 9, 12, 18, 19, 21, 26, 27, 29, and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: determining a latest block of a blockchain related to the service and a total resource information present in the latest block; 

Limitation 2: determining that a new use case of resources has occurred; 

Limitation 3: determining a new amount of the resources; 

Limitation 4: determining a new total resource information; 

Limitation 5: generating a new block of the blockchain;

Limitation 6: adding the new total resource information to the new block, and adding the new block to the blockchain.
The examiner notes the limitations fall under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   

The claim can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions, including: incremental billing.

The claim can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “determining a latest block of a blockchain related to the service and a total resource information present in the latest block; determining that a new use case of resources has occurred; determining a new amount of the resources; determining a new total resource information; generating a new block of the blockchain; adding the new total resource information to the new block, and adding the new block to the blockchain”, nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., determining, adding, generating). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. The claim recites additional elements – involving use of “a method for determining a resource use of resources provided by one or more devices in order to carry out a service”. These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component, or the like (e.g. using a computing device)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are enough to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of a computing device to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept. Therefore, the claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Further, dependent claims 2-4, 9, 12, 19, 21, 26, 27, 29, and 36 define the same abstract idea noted above for claim 1, similar independent claim 18. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a technological environment. Therefore, they are considered patent ineligible for the reasons given above. 

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

11.	Claims 1-4, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian, Pub. No.: US 2017/0243222 in view of Bishop et al., US 2007/0011092.

As per claims 1 and 2, Balasubramanian discloses a method for determining a resource use of resources provided by one or more devices in order to carry out a service [see at least the abstract and summary section of the invention], the method comprising at a miner [see at least ¶0042 (e.g. function as miners or validators), and ¶0059 (e.g. blocks are created by users known as “miners” who use specialized software/equipment to create blocks. In some embodiments, the block chain system disclosed, SS the number of miners in the current system are known and the system comprises primary sponsors that generate and create the new blocks of the system. As such, any block may be worked on by a primary sponsor)];

determining a latest block of a blockchain related to the service and a total resource information present in the latest block, wherein the total resource information represents the total amount of resources used by the one or more devices for providing the service since a defined starting point in time [see at least the abstract and summary of the invention], 

determining that a new use case of resources of a first device of the one or more devices has occurred which is not reflected by the total resource information and determining a new amount of the resources used by the first device during the new use case [see at least the abstract and ¶0025 (e.g. via network 150 may provide for wireline, wireless, or a combination of wireline and wireless communication between devices in the network)], 

determining a new total resource information in which the total resource information is combined with the new amount of the resources and which reflects a complete use of the resources of the one or more devices from the defined starting point until determining the new total resource information, [see at least the abstract and ¶0025 (e.g. via network 150 may provide for wireline, wireless, or a combination of wireline and wireless communication between devices in the network)] and 

generating a new block of the blockchain, adding the new total resource information to the new block, and adding the new block to the blockchain [see at least ¶0059 (e.g. generate and create the new blocks of the system)].

Balasubramanian discloses all elements per claimed invention as explain above. Balasubramanian, further discloses in ¶0067, resources may include but is not limited to, capitals, loan, mortgage, lien, income, possessions, properties, funds, assets, and/or the like. Exemplary transactions include, but are not limited to: purchasing, renting, selling, and/or leasing one or more goods and/or services (e.g., merchandise, groceries, tickets, and the like); withdrawing cash; making deposits; making payments to creditors (e.g., paying bills, paying taxes, and the like). Balasubramanian does not explicitly disclose wherein the defined starting point in time represents a beginning of a billing period in which a billing for the use of the resources is started, further comprising: determining that the billing period should be closed, determining the new total resource information present in a last block of the blockchain, closing the blockchain, and informing a billing node of the new total resource information.

However, Bishop discloses wherein the defined starting point in time represents a beginning of a billing period in which a billing for the use of the resources is started, further comprising: determining that the billing period should be closed, determining the new total resource information present in a last block of the blockchain, closing the blockchain, and informing a billing node of the new total resource information [see Bishop: abstract and summary of the invention].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Bishop to provide system and method for creating a hybrid invoice for services provided to a customer by an on-demand data center [see Bishop: summary of the invention]. 

As per claim 3, Balasubramanian discloses starting a new blockchain when the blockchain is closed and adding new identification data to the new blockchain [see at least ¶0078 (e.g. unique identifier)].

As per claim 4, Balasubramanian discloses wherein the blockchain comprises a contract containing at least identification data of the blockchain and usage information indicating which user is entitled to use the resources of the one or more devices [see at least FIG. 1 (smart contract block chain system)].

As per claim 9, Balasubramanian discloses wherein a control program needed for executing the service at the device is provided in the current blockchain, further comprising: receiving a request originating from the one or more devices to use the resources of the device, and transmitting the control program to the one or more devices [see at least the abstract and ¶0010, ¶0031, and ¶0032].

As per claim 12, Balasubramanian discloses wherein when it is determined that the billing period should be closed, the method further comprising at least one: archiving the blockchain, compressing the blockchain, deleting the blockchain, removing all use information about a use of the resources from the blockchain while keeping the new total resource information [see the rejection of claims 1 and 2 above].

12.	Claims 18, 19, 21, 26, 27, 29, and 36 recite similar limitations as claims 1-4, 9, and 12, are therefore rejected under the same rationale, the same basis, the same reasons given, and incorporated herein.
Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.
	
	
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687











































GA/Primary Examiner, Art Unit 3627